Title: To Thomas Jefferson from John O’Neill, 30 October 1805
From: O’Neill, John
To: Jefferson, Thomas


                  
                     Sir,
                     Washington 30th. Ocb. 1805
                  
                  I have not the honor to be personally known to your Excellency therefore you will no doubt think it strange to receive this letter from a person of whom you have not the smallest knowledge But in order to state to your Excellency in as few words as possible the purport of this address I am a young man a Roman Catholic who had been born and partly educated in Ireland but finding like many Others who had been Compelled to Migrate from that Kingdom in consequence of the late troubles which had almost overwhelmed that unhappy Nation That it was imposseble for me to do any thing in my Native Country I came into this Country by a few years since as an adventurer but having had the fisfortune not to be bred to any particular profession which cain attrebute to no other cause except that had from a very early period cherished a design of entering into either the Land or Naval Service of this or some other Country whose Goverment would be congeneal to my wishes. On coming into Boston in the State of Massachusetts which happened to be the first place that I had arrived at in America had applyed to some of the principal Characters in that City in the vew if possible to obtain a Commission to go out in a Frigate which had then been about to sail for the Mediterranean But my efforts at that time proved unsuccessful I however Proceeded to Southward purticularly to the State of South Carolina where had resided for some years; but during my residence in that State had the disagreeable misfortune to be known to a Host of Scotchmen and their off spring who had emigrated some of them since the Revolution in this Country and others of them still later, they finding that my design was to get into the service of America and differing in Political Principles with them. for in a word they are all Monarchyts they are all Tyrants They were resolved to frustrate my design if possible by fabricating erroneous Stories of me to those whom they knew were disposed to befriend me, which they Maliciously did and thier by my efforts in the State of South Carolina became as inefficient as those which I had made in the State of Massachusetts. I have ever indulge in the hope that this last effort will prove more successful than those which have hitherto made But should it happen to be otherwise I shall be fully contented to relinquish every claim to America and her service and either go to Europe and apply to some of those powers now at war or retire to the Territories of Louisiana. I arrived in this City yesterday from the State of South Carolina after having underwent almost unherd of fatigue & perplexity of mind Labouring for the whole period of the Journey under the insults, derision and Contemptuous language of some of the most obdurate and unfeeling Creatures of the human race This much I was compelled to suffer from unfortunately being almost destitude of money and Completely so of friends. not having one which can refer to in all these sixteen large and extensive United States. However I should not yet think it too far to travel three hundred miles in addition to whch I have already travelled to have if it were no more than to have the honor of beholding your Excellency Exclusive of the firm hopes which I rely in that you will since have not been able to find any who were disposed to take Notice of me. For I have long since been told that it is fully as easy to have access to your Excellency as it was to Henry the fourth of France that Ameable and excellent Prince. And as one of many highly commendable things which he had done he hade made it an unvereable rule to encourage all those who he found desirous of entering the Service of their Country. Looking upon myself at Present as a Citizen of the World and as yet Isolated from the great Mass of mankind And consequently not having much experience in the mode of addressing letters to highly respecable Characters I had thought it the least Presumptuous Plan to be the bearer of this Epistle myself that thereby you may have an opportunity of seeing the person who has had the boldness to address your Excellency this very prolix Attn which should it please your Excellency to give me some little office or appointment in that extensive Country of Louisiana It should be my constant endeavour to merit the  by fidelity and an indefatigable attention to whatever business I should be assigned. May I have the satisfaction in whatsoever Country or situation may be in to hear of your Excellencies long continuance of your Natural Powers unempaired to conduct the Helm of this Extensive Country, which are the Sincere wishes of your Excellencies. Mo. Obt. Hum. Sevt.
                  
                     John O’Neill
                     
                  
               